Citation Nr: 1626035	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-00 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for spondylosis, and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for a low back disability, to include spondylolisthesis and lumbar degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1970 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2016. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. A March 1972 rating decision denied service connection for spondylosis. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the March 1972 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for spondylosis.


CONCLUSIONS OF LAW

1. The March 1972 rating decision is final. 38 U.S.C.A. §§ 4004, 4005 (West 1972) [currently codified at 38 U.S.C.A. §§ 7104, 7105 (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [currently codified at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

2. New and material evidence sufficient to reopen the claim of service connection for spondylosis has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for a low back disability, to include spondylosis, in March 1972, based on a finding that the evidence failed to show that the Veteran's spondylosis, diagnosed in service and determined to be a congenital or developmental condition, was aggravated by his active duty service. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence within the applicable one year appellate period. Therefore, the March 1972 rating decision became final. 38 U.S.C.A. §§ 4004, 4005 (West 1972) [currently codified at 38 U.S.C.A. §§ 7104, 7105 (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [currently codified at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

After a decision becomes final, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

The evidence of record in March 1972 consisted of the Veteran's service treatment records.  Evidence received since that rating decision includes VA and private treatment records, a November 2009 VA examination report, further lay statements from the Veteran, and the Veteran's May 2016 hearing testimony before the undersigned. Of particular note are the November 2009 VA opinion which, in part, stated that the lack of spondylolisthesis associated with spondylosis indicated that there was no aggravation of the spondylosis, and private treatment records which indicate that the Veteran now has additional low back disabilities, including a diagnosis of spondylolisthesis. Viewing these documents together, the new diagnosis of spondylolisthesis is evidence that raises a reasonable possibility of substantiating the Veteran's claim that his back disability, specifically spondylosis, was worsened by service.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of in-service aggravation. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for spondylosis is warranted.

As the issue of service connection for spondylosis has been reopened, the Board will expand the claim to include the other diagnosed low back disabilities of record, including spondylolisthesis and lumbar DDD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed fully below, additional development is required prior to deciding the merits of the claim.


ORDER

New and material evidence having been received, the claim for service connection for spondylosis is reopened; the claim is granted to this extent only.


REMAND

The duty to assist includes providing a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c). In this case, the Veteran was diagnosed with spondylosis upon separation from service in February 1972.  The VA opinion of record in November 2009 stated that the lack of spondylolisthesis associated with spondylosis indicated that there was no aggravation of the spondylosis.  The Veteran is diagnosed with spondylolisthesis currently. Therefore, a clarifying opinion is required. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the November 2009 VA spine examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

a) Identify all current low back disabilities and indicate whether each identified disability is congenital or not.

In answering this question, attention is invited to a January 1972 separation examination diagnosing spondylosis (VBMS, document labeled STR-Medical, receipt date 12/07/2010); a June 2007 private record diagnosing spondylolisthesis (VBMS, document labeled Medical Treatment Record - Non-Government Facility, receipt date 10/29/2009); and a November 2007 private record diagnosing lumbar DDD (VBMS, document labeled Medical Treatment Record - Non-Government Facility, receipt date 1/07/2013).

b) For all disabilities determined to be congenital in nature, answer the following: 

1) Explain whether the irregularity is a congenital or developmental defect or disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

2) If it is a congenital or developmental defect, explain whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional low back disability.

3) If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

c) For all disabilities deemed to not be congenital, is it at least as likely as not (a fifty percent probability or greater) that the low back disability is related to the Veteran's active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is directed to an August 1970 service treatment record reflecting back pain and a January 1972 separation examination noting complaints of back pain and a diagnosis of spondylosis (VBMS, document labeled STR-Medical, receipt date 03/03/1972).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


